16-2579
    Guo v. Sessions
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A205 616 677
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    3rd day of April, two thousand eighteen.

    PRESENT:
             REENA RAGGI,
             GERARD E. LYNCH,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    YOUQUAN GUO,
                            Petitioner,

                      v.                                             No. 16-2579
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                       Youquan Guo, pro se, Flushing, New
                                          York.

    FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
                                          Attorney General, Janette L. Allen,
                                          Senior Litigation Counsel, Jessica
                                          D. Strokus, Trial Attorney, Office
                            of Immigration Litigation, United
                            States Department of Justice,
                            Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Youquan Guo, a native and citizen of the

People’s Republic of China, seeks review of the BIA’s affirmance

of an Immigration Judge’s denial of asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).    See In re Youquan Guo, No. A205 616 677 (B.I.A. June

27, 2016), aff’g No. A205 616 677 (Immig. Ct. N.Y.C. Apr. 22,

2015).     Where, as here, the BIA summarily affirms the IJ’s

decision, “we review the IJ’s decision as the final agency

determination,” Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir.

2008), applying well-established standards of review, see

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165-66 (2d Cir. 2008). In so doing, we assume the parties’

familiarity with the underlying facts and procedural history

of this case, which we reference only as necessary to explain

our decision to deny the petition for review.
                                2
       The   agency   may,    “[c]onsidering     the   totality    of    the

circumstances,”       base    an   adverse     credibility     finding   on

inconsistencies       and    omissions    in   an   asylum     applicant’s

testimony, application, and documentary evidence.                 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534 F.3d

at 163-64, 166-67.          “We defer . . . to an IJ’s credibility

determination unless . . . it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin v. Mukasey, 534 F.3d at 167.               Here, substantial

evidence supports the IJ’s determination that Guo was not

credible.

       The   IJ   reasonably       concluded    that   Guo’s     testimony

materially contradicted his application and his wife’s letter

regarding the injuries he suffered in 1999 and 2010.                     See

8 U.S.C. § 1158(b)(1)(B)(iii).            Guo’s application alleged

that his arm was dislocated in 1999, when he fought with family

planning officials who came to his apartment.              A letter from

Guo’s wife dated February 19, 2014, also stated that Guo’s “arm

was grabbed out of joints” during this 1999 incident.               C.A.R.

133.    In contrast, at his hearing, Guo testified repeatedly

that hospital guards dislocated his arm in 2010 and then
                                      3
testified about medical treatment he received for that injury,

explaining that he did not receive the treatment until after

his   release   from   detention.        When   confronted    with     this

inconsistency, Guo confirmed that the injury occurred in 1999

as stated in his application, not in 2010.           The IJ reasonably

rejected Guo’s explanation that he had trouble remembering the

dates because of his age and lack of education, noting that Guo

was only 41 years old at the time of his hearing and that a lack

of education did not explain such a memory lapse.             See Majidi

v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

do more than offer a plausible explanation for his inconsistent

statements to secure relief; he must demonstrate that a

reasonable   fact-finder    would       be   compelled   to   credit    his

testimony.” (emphasis in original)(internal quotation marks

omitted)).

      Guo’s current argument that his confusion should be excused

because he lacks medical expertise and, therefore, was “unable

to describe what dislocation was,” Pet. Br. at 10-11, does not

resolve whether his arm was injured or when such injury

occurred.    The explanation instead adds further inconsistency,

as it conflicts with his application and testimony, which
                                    4
specifically     characterized     the     injury   to   his   arm    as   a

dislocation.

    The    inconsistency        regarding    whether     and   when    the

dislocation occurred provides substantial evidence for the

adverse credibility ruling.             See Xian Tuan Ye v. Dep’t of

Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (“[A] material

inconsistency in an aspect of [an applicant’s] story that served

as an example of the very persecution from which he sought

asylum . . . afforded substantial evidence to support the

adverse credibility finding.” (internal citation and quotation

marks omitted)); see also Siewe v. Gonzales, 480 F.3d 160, 170

(2d Cir. 2007) (“[A] single false document or a single instance

of false testimony may (if attributable to the petitioner)

infect    the   balance    of     the     alien’s   uncorroborated         or

unauthenticated evidence.”).

    Because Guo’s claims were all based on the same factual

predicate,      the   adverse      credibility      determination          is

dispositive of asylum, withholding of removal, and CAT relief.

See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).




                                    5
    For the foregoing reasons, the petition for review is

DENIED.


                     FOR THE COURT:
                     Catherine O’Hagan Wolfe, Clerk of Court




                           6